Citation Nr: 1414184	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-37 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dyshidrosis, claimed as left/right foot fungus/trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) service from October 1990 to March 1991, and subsequent inactive duty for training (INACDUTRA) service in the Army National Guard.  He had no active duty military service. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from July 2010 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue of entitlement to service connection for dyshidrosis of the bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not establish the presence of bilateral hearing loss recognized as a disability for VA purposes.

2.  The appellant's tinnitus is due to injury that had its onset in INACDUTRA service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2.  Resolving reasonable doubt in favor of the appellant, tinnitus was incurred in INACDUTRA service.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the appellant in January 2010.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the appellant's STRs, VA and private medical treatment evidence, and the appellant's statements.  

The appellant underwent a VA audiology examination in May 2010 to assist in determining the nature and etiology of any currently diagnosed hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The May 2010 VA examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the appellant and a thorough examination of the appellant.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The appellant has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski,    3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Veteran Status

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" is defined to include active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  The term "active duty for training" includes, inter alia, certain full time duty in the Army National Guard.  
38 U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(3). 

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of INACDUTRA, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(22-24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty.").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Initially, the Board observes that the appellant does not have active service, but rather served on ADCUTRA from October 1990 to March 1991, and was subsequently transferred to the Army National Guard for INACDUTRA service until 1999.  Thus, he is not considered a "veteran."  Nonetheless, the appellant's claims may prevail if the evidence shows that (1) he has a current disability that was caused or aggravated by an injury or disease incurred during a period of ACDUTRA or (2) he has a current disability that was caused or aggravated by an injury incurred during a period of INACDUTRA.  If service connection for either disorder is granted, the period of service corresponding to the incurred disease and/or injury will become "active service," and the appellant will be considered a "veteran" for that period of service only.

Service Connection for Hearing Loss and Tinnitus

The appellant contends that he has hearing loss and tinnitus as a result of acoustic trauma during his periods of ACDUTRA and INACDUTRA service.  The appellant's DD Form 214 shows that his military occupational specialty was motor transport operator, and that he received the Expert Qualification Badge for M-16 Rifle.  The appellant further contends that he first experienced tinnitus in 1996 during his INACDUTRA service, while firing machine guns on the firing range.

The appellant's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the appellant, the Board finds that he was exposed to the reported acoustic trauma in service.  

The appellant does not have a currently diagnosed bilateral hearing loss disability for VA compensation purposes.  The appellant was afforded a May 2010 VA audiology examination.  The VA audiologist noted the appellant's purported acoustic trauma in 1996 during his period of INACDUTRA service.  She further noted that the appellant's occupational and recreational history is insignificant for routine noise exposure.  The VA audiologist concluded that tinnitus is at least as likely as not related to military noise exposure.  Upon clinical examination, speech recognition scores were 96 in the right ear and 100 in the left ear.  Pure tone thresholds, measured in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
10
10
10
15
10

The clinical results reported do not meet the requirements for a hearing loss disability in either ear, as set out in VA regulations at 38 C.F.R. § 3.385. Specifically, none of the thresholds in any of the frequencies between 500 and 4000 Hertz is 40 decibels or greater; there are not at least three frequencies between 500 and 4000 Hertz that are 26 decibels or greater; and, speech recognition scores are not less than 94. 

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A.     § 1110.  In this case, where the evidence shows no current hearing loss disability (see 38 C.F.R. § 3.385) upon which to predicate a grant of service connection at any time during the claim period, there can be no valid claim for that benefit.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 223, 225. 

The appellant is competent to report symptoms of hearing loss that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to diagnose a bilateral hearing loss disability, because hearing loss is identified by objective and specific audiometric and speech recognition testing.  Jandreau, 492 F.3d 1372, 1377.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

As to the appellant's claim for tinnitus, the Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed tinnitus is related to acoustic trauma during the appellant's period of INACDUTRA service.  A claimant is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As noted, the May 2010 VA audiologist determined that the appellant's current tinnitus had its onset in service, and was caused by in-service acoustic trauma.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that service connection for tinnitus is due to injury that had its onset in INACDUTRA and service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.





REMAND

The appellant contends that his current foot condition is related to complaints of foot problems during his ACDUTRA service.  He asserts that his foot condition has required continuous medication since service separation.

A November 1990 service treatment record shows that the appellant went to sick call complaining of foot problems.  Examination showed maceration of the right foot.  The assessment was dyshidrosis.  

Private treatment records dated August 2007 show that the appellant saw R.M, M.D., complaining of a foot fungus.  Dr. R.M. noted that the appellant had a fungus infection of the feet, present since he was in the army.  A September 2007 treatment record from Dr. M.D., a dermatologist, notes a scaly and sensitive rash of the bilateral feet that had been present since 1990.  Dr. M.D. further noted that the condition causes the appellant's skin to macerate and turn white.  Dr. M.D. did not diagnose a specific condition, but suggested that the condition was similar to "paddy feet from Vietnam."  The appellant submitted medical evidence showing that he is currently prescribed medication to treat his foot condition.  The appellant, through his representative, requested a VA examination in an October 2009 statement.  

There is competent evidence that the appellant had an in-service injury or event relating to his feet, and that he has a current foot condition.  The lay and medical evidence of record also indicates that the appellant's foot condition may be related to service.  However, the private medical statements do not clearly relate the current foot condition to service.  In light of the above, the Board finds that a VA examination with medical nexus opinion is required to determine whether the appellant's foot condition is causally related to active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).    

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the appellant to undergo a VA dermatology examination to ascertain the current nature and etiology of his foot condition.  The examiner should be requested to: 

a.  Indicate all dermatological foot disabilities currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed foot condition had its onset in service or is otherwise related to service.  The examiner should reconcile the opinion with the November 1990 service treatment record, the appellant's statements that he has required continuous medication for his foot condition since service separation, and the treatment records from Dr. R.M. and Dr. M.D.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Thereafter, readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The appellant should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


